The National League of Commission - Merchants is an Illinois corporation with its principal office and place of doing business in Washington, D. C. The Southern Railway is a Virginia corporation, and has no lines of track-age in Ohio. One Munson is vice-president of the Railroad Co., and maintains an office _ in Cincinnati from which he directs the operation of the railroad.
The League made two shipments of cucumbers over the Railway Company’s lines, neither passing through Ohio, or any part thereof. The cucumbers were damaged and part were lost and the League brought an action for damages in the Hamilton Common Pleas and summons was personally served on Munson.
The Common Pleas sustained a motion to quash the service on the ground that the Railway Co. was a foreign corporation not “doing business” in. Ohio, because no lines of trackage were situated in this state. Judgment was reversed by the Court of Appeals.
The following is a quotation from the opinion: “Absence of lines of trackage in the State is not a test for doing business in the State. It seems from the evidence presented on the motion that the defendant company is doing business within this State sufficient to subject it to the jurisdiction of the Courts of this state, and that the service upon J. S. Munson was good.”
The Railway Co. contends that it is not doing business in Ohio, on the ground that it has no lines of trackage in this state and that therefore it is-'not subject to the jurisdiction of Ohio courts.